— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 1991, which dismissed claimant’s appeal as untimely.
The decision of the Administrative Law Judge disqualifying claimant from receiving unemployment insurance benefits was filed and mailed to claimant on September 13, 1990. Although claimant admits that he received the decision within the next two weeks, he failed to file an appeal until June 11, 1991. Because the record clearly establishes that claimant’s appeal to the Unemployment Insurance Appeal Board was not filed within the 20-day period mandated by Labor Law § 621 (1), the Board properly dismissed his appeal as untimely (see, Matter of Kulawiak [Ross], 82 AD2d 1014; Matter of Gavin [Levine], 52 AD2d 1006, 1007). Consequently, the merits of claimant’s appeal are not properly before this court.
Weiss, P. J., Mikoll, Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.